COURT OF APPEALS OF VIRGINIA

Present: Judges Baker, Bray and Fitzpatrick
Argued at Alexandria, Virginia

JEAN J. AIDONIS

v.         Record No. 1901-94-4         MEMORANDUM OPINION * BY
                                        JUDGE RICHARD S. BRAY
JESSIE M. BROOKS                            MAY 30, 1995

              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      Michael P. McWeeny, Judge

     Paul P. Vangellow for appellant.

     David D. Masterman (Cohen, Gettings, Dunham & Harrison, on
     brief), for appellee.


     Jean J. Aidonis (husband) and Jessie M. Brooks (wife) were

divorced by decree of the trial court, which also awarded custody

of the parties's two children to wife, spousal support to

husband, and resolved the respective property interests pursuant

to Code § 20-107.3.   On appeal, husband complains that the trial

court erroneously (1) valuated the parties's contributions to the

marriage, (2) determined that certain credit card debts were

marital, (3) awarded wife custody of the children, and (4) failed

to include "reimbursement alimony" in the spousal support award.

 Wife assigns cross-error to the trial court's denial of her

prayer for attorney fees.   For the reasons that follow, we affirm

the decree.

     The parties are fully conversant with the extensive record,

including a comprehensive written opinion of the trial judge

which was expressly incorporated into the decree by reference.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
We, therefore, recite only those facts necessary to explain our

holding.

         "'Where . . . the court hears the evidence ore tenus, its

finding[s are] entitled to great weight and will not be disturbed

on appeal unless plainly wrong or without evidence to support

[them].'"     Pommerenke v. Pommerenke, 7 Va. App. 241, 244, 372
S.E.2d 630, 631 (1988) (quoting Martin v. Pittsylvania County

Dep't of Social Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16

(1986)).    A decree based upon depositions is "'not as strong and

conclusive as one based on evidence heard ore tenus,'" but is
also "'presumed to be correct . . . [and] will not be reversed if

. . . reasonably supported by substantial, competent, and

credible evidence.'"     Martin v. Martin, 202 Va. 769, 773, 120
S.E.2d 471, 474 (1961) (quoting Canavos v. Canavos, 200 Va. 861,

866, 108 S.E.2d. 359, 363 (1959)); see also Williams v. Williams,

14 Va. App. 217, 219, 415 S.E.2d 252, 253 (1992).    "[T]he burden

is on him who seeks to overturn it to show that it is manifestly

wrong."     Canavos, 200 Va. at 866, 108 S.E.2d at 363.

                        Equitable Distribution

     Husband complains that the trial court erroneously found

that the parties equally contributed monetarily and nonmonetarily

to the marriage 1 which resulted in an inequitable distribution of

the marital estate.

     Our review of an equitable distribution order pursuant to

     1
      The parties cohabited for ten years prior to the marriage,
and both children were born during this time.




                                 - 2 -
Code § 20-107.3 requires deference to the chancellor's resolution

of the equities, and the decision will be disturbed only if it

fails to comport with the statutory scheme, is without support in

the evidence, or reflects an abuse of discretion.     Banagan v.

Banagan, 17 Va. App. 321, 326, 437 S.E.2d 229, 231-32 (1993)

(citations omitted).    Code § 20-107.3 requires the court to

ground any relief under the statute upon consideration of several

specific factors.    Code § 20-107.3(E).   However, "[t]he court

need not quantify or elaborate exactly what weight was given to

each of the factors," provided its findings are based upon

credible evidence.     Taylor v. Taylor, 5 Va. App. 436, 444, 364
S.E.2d 244, 249 (1988).

     Here, the trial court acknowledged that husband made a "vast

majority" of the monetary contributions and "aided" in wife's

education prior to the marriage.    However, on completion of

wife's education and the marriage of the parties in 1988, "the

roles changed," as wife pursued a successful professional career.

Accordingly, the trial court found that "the parties made

approximately equivalent monetary and nonmonetary contributions,

both to the acquisition and care of the marital assets and to the

well-being of the family."    Any "premarital contributions" were

properly considered only as they "affected the value of the

marital property."     Floyd v. Floyd, 17 Va. App. 222, 226, 436
S.E.2d 457, 459 (1993).    Our review of the record, therefore,

discloses ample support for the court's conclusion, and it will

not be disturbed on appeal.



                                 - 3 -
                         Credit Card Debt

     Based upon evidence of expenditures reflected in several

credit card obligations, the court determined that "marital debt

by credit card" aggregated $28,102.24, equally dividing that

total between the parties.    The findings of the trial court are

supported by the record and the attendant allocation of the debt

is consistent with the evidence relevant to the statutory

considerations.
     Husband's claim for an offset against his portion of this

marital debt in consideration of marital funds expended in

payment of wife's educational expenses is without merit.

Assuming, without deciding, that marital funds were applied to

the payment of wife's separate debt incidental to her education,

any resulting monetary contribution of husband was thereby

attributable to the "well-being of the family" and properly

considered by the court pursuant to Code § 20-107.3(E)(1).
                             Child Custody

     In custody disputes, the best interests of the children is

of primary and paramount importance.     Smith v. Pond, 5 Va. App.
161, 163, 360 S.E.2d 885, 886 (1987).    In determining the best

interests of the children, a court must consider all the evidence

and facts before it.   Venable v. Venable, 2 Va. App. 178, 186,

342 S.E.2d 646, 651 (1986).    "[O]n review the [custody] 'decision

of the trial judge is peculiarly entitled to respect for he saw



                                 - 4 -
the parties, heard the witnesses testify and was in closer touch

with the situation than the [appellate] Court, which is limited

to a review of the written record.'"     Sutherland v. Sutherland,

14 Va. App. 42, 44, 414 S.E.2d 617, 618 (1992) (citation

omitted).   "Thus, . . . these matters are left largely to the

discretion of the trial court whose judgments will not be

reversed in the absence of a showing that the discretion given

has been abused."   Id.
     The trial court was unpersuaded by husband's allegations of

wife's parental unfitness and noted that, although husband "loves

his daughters," his "parenting skills are weak."    The court,

therefore, determined that custody in wife, with liberal

visitation reserved to husband, was in the best interests of the

children.   These findings are well supported by the evidence and

reflect appropriate consideration of those factors enumerated in

Code § 20-107.2.

                          Spousal Support
     "The determination whether a spouse is entitled to support,

and if so how much, is a matter within the discretion of the

court and will not be disturbed on appeal unless it is clear that

some injustice has been done."     Dukelow v. Dukelow, 2 Va. App.
21, 27, 341 S.E.2d 208, 211 (1986) (citations omitted).    "The

challenge to the amount of support raises the issue of the

sufficiency of the evidence to support the judgment.    The

judgment of the trial court is presumed correct and we may not

disturb its ruling if there is credible evidence to support it."



                                 - 5 -
 Steinberg v. Steinberg, 11 Va. App. 323, 329, 398 S.E.2d 507,

510 (1990) (citation omitted).

     In determining appropriate spousal support to the husband,

the trial court thoroughly examined the earnings history and

potential of each party as well as the remaining factors

prescribed by Code § 20-107.1.    The resulting award is

sufficiently supported by credible evidence and reflects no abuse

of discretion.
                           Attorney Fees

     "An award of attorney fees is a matter submitted to the

trial court's sound discretion and is reviewable on appeal only

for an abuse of discretion."     Graves v. Graves, 4 Va. App. 326,

333, 357 S.E.2d 554, 558 (1987) (citation omitted).    Although,

"there can be no doubt that some of the fees in this case were

incurred as the result of [husband's] unrealistic view of some of

the facts in the case," the trial court also correctly noted that

wife's "prayers [were likewise] not free from unreasonable

positions."   Accordingly, we find that the trial court properly

used its discretion in refusing to award wife attorney fees.

     For the foregoing reasons, we affirm the order of the trial

court.
                                                     Affirmed.




                                 - 6 -